BokbmaN, J.,
delivered the opinion of the court:
This is an. action for claim and delivery of personal property. Judgment was given for the plaintiff in the court below and *247damages allowed in the sum of $200 for withholding the property. The defendant appeals to this court.
The answer was sham and frivolous, and was properly stricken out.
The damages assessed for witholding the property may have been the result of injury to the property while in defendant’s possession. The evidence is not preserved, and the court necessarily concludes that evidence necessary to support the verdict was adduced, and that the verdict was proper.
No good grounds are shown for the attorney’s absence at the trial. His absence, therefore, is no ground for a new trial. The negligence of defendant’s attorney was the negligence of the defendant. No notice by the plaintiff to the defendant of the trial was necessary. The cause was called in its regular order for trial, and if the defendant was not represented it was his own fault and not the fault of the plaintiff.
The judgment of the court below is affirmed, with costs..
SChaefRER, O. J., and EmersoN, J., concurred.